                                     PUBLIC VERSION

1    Nina S. Tallon, DC Bar No. 479481, appearing pro hac vice
     WILMER CUTLER PICKERING HALE AND DORR LLP
2    1875 Pennsylvania Avenue NW
3    Washington, DC 20006
     Phone: 202-663-6000 / Fax: 202-663-6363
4    Joseph J. Mueller, MA Bar No. 647567, appearing pro hac vice,
5    WILMER CUTLER PICKERING HALE AND DORR LLP
     60 State Street
6    Boston, MA 02109
     Phone: 617-526-6000 / Fax: 617-526-5000
7
     Juanita R. Brooks, SBN 75934, brooks@fr.com
8    Seth M. Sproul, SBN 217711, sproul@fr.com
9    FISH & RICHARDSON P.C.
     12390 El Camino Real
10   San Diego, CA 92130
11   Phone: (858) 678-5070/ Fax: (858) 678-5099
     Ruffin B. Cordell, DC Bar No. 445801, pro hac vice, cordell@fr.com
12
     Lauren A. Degnan, DC Bar No. 452421, pro hac vice, degnan@fr.com
13   FISH & RICHARDSON P.C.
     1000 Maine Avenue, Suite 1000
14
     Washington, D.C. 20024
15   Phone: 202-783-5070 / Fax: 202-783-2331
16
     [Additional counsel identified on signature page]
17
18   Attorneys for Defendant/Counterclaim Plaintiff Apple Inc.

19                        UNITED STATES DISTRICT COURT
20                     SOUTHERN DISTRICT OF CALIFORNIA
21 QUALCOMM INCORPORATED,                     Case No. 3:17-cv-1375-DMS-MDD
22                      Plaintiff,            APPLE INC.’S TRIAL BRIEF
23         v.
24                                            TRIAL DATE: MARCH 4, 2019
                                              JUDGE: HON. DANA SABRAW
25 APPLE INC.,
26                      Defendant.

27 AND RELATED COUNTERCLAIMS.
28
                                                   Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1          Pursuant to Civil Local Rule 16.1.f.9, Apple submits this trial brief to
2    summarize its theories of the case.
3    I.    INTRODUCTION
4          Qualcomm accuses Apple’s iPhone 7, iPhone 7 Plus, iPhone 8, iPhone 8 Plus,
5    and iPhone X containing an Intel baseband chipset as made, used, offered for sale, or
6    sold within the United States as of July 27, 2018 and containing software on such
7    products as of that date (“accused products”) of infringing U.S. Patent Nos. 8,838,949
8    (the “’949 patent”), 8,633,936 (the “’936 patent”), and 9,535,490 (the “’490 patent”)
9    (collectively, the “asserted patents”). Qualcomm accuses a subset of these products—
10   the iPhone 8, iPhone 8 Plus, and iPhone X—of infringing the ’936 patent. Apple
11   expects the evidence to show that (1) Apple does not directly, indirectly, or willfully
12   infringe any claim of the asserted patents; (2) the asserted patent claims are invalid;
13   and (3) Qualcomm’s inflated damages claim is unsupported by the law or facts.
14   II.   LEGAL STANDARDS
15         A.     Infringement

16         To establish infringement, Qualcomm must prove by a preponderance of the

17   evidence that the accused products contain every limitation in the asserted claims. If

18   even one limitation is missing or not met as claimed, there is no literal infringement.

19   Riles v. Shell Expl. & Prod. Co., 298 F.3d 1302, 1308 (Fed. Cir. 2002); Meyer

20   Intellectual Props. Ltd. v. Bodum, Inc., 690 F.3d 1354, 1370 (Fed. Cir. 2012).

21         “To find infringement under the doctrine of equivalents, any differences

22   between the claimed invention and the accused product must be insubstantial.”

23   VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1322 (Fed. Cir. 2014). Prosecution

24   history estoppel “limits the broad application of the doctrine of equivalents by barring

25   an equivalents argument for subject matter relinquished when a patent claim is

26   narrowed during prosecution.” Conoco, Inc. v. Energy & Envtl. Int’l, L.C., 460 F.3d

27   1349, 1363 (Fed. Cir. 2006) (citing Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

28   Co., 535 U.S. 722, 733-34 (2002)). Prosecution history estoppel applies when the

                                             1       Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    applicant “mak[es] a narrowing amendment to the claim” for a reason “[]related to
2    patentability.” Conoco, 460 F.3d at 1363; Festo, 535 U.S. at 735; Honeywell Int’l
3    Inc. v. Hamilton Sundstrand Corp., 370 F.3d 1131, 1141-43 (Fed. Cir. 2004).
4    Application of the doctrine of equivalents is limited by the “all elements rule,” which
5    provides that the doctrine does not apply if doing so would vitiate an entire claim
6    limitation—i.e., asserting an infringement theory that would effectively eliminate the
7    claim limitation or render it meaningless. Asyst Techs., Inc. v. Emtrak, Inc., 402 F.3d
8    1188, 1195 (Fed. Cir. 2005). The doctrine of equivalents is also limited by the
9    disclosure-dedication doctrine, which “bars a patentee from using the doctrine of
10   equivalents to recapture claim scope that it disclosed in the specification but did not
11   literally include in the patent’s claims.” CSP Techs., Inc. v. Sud-Chemie AG, 643 Fed.
12   Appx. 953, 958 (Fed. Cir. 2016).
13         To establish induced infringement, Qualcomm must prove by a preponderance
14   of evidence that Apple: (1) has intentionally taken action that actually induced direct
15   infringement; (2) was aware of the patent; and (3) knew that the acts it was causing
16   would infringe the patent. If any one of these elements is missing, then there can be
17   no liability for inducement. See 35 U.S.C. § 271(b); Commil USA, LLC v. Cisco Sys.,
18   Inc., 135 S. Ct. 1920, 1926-28 (2015); Global-Tech Appliances, Inc. v. SEB S.A., 563
19   U.S. 754, 760, 766 (2011). To establish contributory infringement, Qualcomm must
20   prove by a preponderance of evidence that: (1) someone other than Apple directly
21   infringes a claim of the patent; (2) Apple supplied an important component of the
22   infringing part of the product; and (3) Apple supplied the component with knowledge
23   of the patent and knowledge that the component was especially made or adopted for
24   us in an infringing manner. See 35 U.S.C. § 271(c); Commil USA, 135 S. Ct. at 1926.
25   “[T]here can be no contributory infringement in the absence of a direct infringement”
26   by a third party. Aro Mfg. Co. v. Convertible Top Replacement Co., 365 U.S. 336,
27   341 (1961).
28

                                            2       Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1          B.     Invalidity
2          A patent claim is invalid if it is “anticipated” by prior art. For a claim to be
3    invalid because it is anticipated, all its requirements must have been described in a
4    single publication or patent that predates the claimed invention or must have existed
5    in a single device or method that predates the claimed invention. See ActiveVideo
6    Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1327 (Fed. Cir. 2012);
7    Orion IP, LLC v. Hyundai Motor Am., 605 F.3d 967, 974 (Fed. Cir. 2010).
8          A patent claim is invalid as obvious “if the differences between the claimed
9    invention and the prior art are such that the claimed invention as a whole would have
10   been obvious before the effective filing date of the claimed invention to a person
11   having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. §
12   103. “The combination of familiar elements according to known methods is likely to
13   be obvious when it does no more than yield predictable results.” KSR Int’l Co. v.
14   Teleflex Inc., 550 U.S. 398, 416 (2007). Thus, even if all of the requirements of a
15   claim cannot be found in a single prior art reference that would anticipate the claim,
16   it is still invalid if it would have been obvious to a person of ordinary skill at the time
17   of alleged invention. See id. at 418.
18         A patent is invalid under the doctrine of derivation where the claimed invention
19   was derived from a person who is not named as an inventor. Gambro Lundia AB v.
20   Baxter Healthcare Corp., 110 F.3d 1573, 1576 (Fed. Cir. 1997). “To show derivation,
21   the party asserting invalidity must prove both prior conception of the invention by
22   another and communication of that conception to the patentee.”                  Id.   The
23   communication to the patentee must disclose every limitation of at least one claim of
24   the patent. Cumberland Pharms. Inc. v. Mylan Inst. LLC, 846 F.3d 1213, 1218 (Fed.
25   Cir. 2017); Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998)
26   (“Furthermore, a co-inventor need not make a contribution to every claim of a patent.
27   A contribution to one claim is enough.”). Further, the communication to the patentee
28

                                              3       Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1    must have been sufficient to enable the patentee to practice the claimed invention.
2    Gambro Lundia AB, 110 F.3d at 1578.
3           A patent is also invalid under the doctrine of nonjoinder if it is shown that the
4    patentee did not name a co-inventor on the patent. Gemstar-TV Guide Int’l, Inc. v.
5    Int’l Trade Comm’n, 383 F.3d 1352, 1381 (Fed. Cir. 2004); Pannu v. Iolab Corp., 155
6    F.3d 1344, 1349 (Fed. Cir. 1998). Nonjoinder requires a showing that the omitted
7    coinventor “(1) contribute[d] in some significant manner to the conception or
8    reduction to practice of the invention, (2) ma[de] a contribution to the claimed
9    invention that is not insignificant in quality, when that contribution is measured
10   against the dimension of the full invention, and (3) [did] more than merely explain to
11   the real inventors well-known concepts and/or the current state of the art.” Pannu,
12   155 F.3d at 1351.
13   III.   APPLE DOES NOT INFRINGE ANY VALID CLAIM OF THE ’949
            PATENT
14
            A.    Overview of the ’949 Patent
15
            The ’949 patent, titled “Direct Scatter Loading of Executable Software Image
16
     from a Primary Processor to One or More Secondary Processor in a Multi-Processor
17
     System,” was filed on March 21, 2011, and issued on September 16, 2014. The ’949
18
     patent is directed to a specific way to transfer and load “executable software images”
19
     from a “primary processor” to a “secondary processor.”
20
            The core concepts of the ’949 patent—multi-processor systems, flashless
21
     modems, application processors, inter-chip communication interfaces, multi-
22
     segmented images, image headers, data segments, and scatter loading—were already
23
     well-known at the time the ’949 patent was filed.
24
            B.    Apple Does Not Infringe the ’949 Patent
25
            Apple does not infringe the asserted claims of the ’949 patent for at least two
26
     reasons, which Apple’s expert Bill Lin, Ph.D., and Apple engineer Sam Post will
27
     explain in greater detail at trial. First, the accused products do not scatter load “each
28

                                             4       Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    received data segment” as required by claims 1, 2, and 8.
2
3
4
5
6
7          Qualcomm’s argument that the accused products satisfy the requirement “to
8    scatter load each received data segment” under the doctrine of equivalents is barred
9    by prosecution history estoppel. Qualcomm overcame prior art rejections by adding
10   the limitation requiring scatter loading of “each received data segment” while arguing
11   this new limitation is “patentably distinguishable.” Further, accepting Qualcomm’s
12   argument would vitiate the limitation and substantially alter the scope of the claim.
13   Allowing the claims to cover a scenario
14
15
16
17
18
19
20         Second, the accused products do not meet the agreed construction of an “image
21   header” (i.e., “a header associated with the entire image that specifies where data
22   segments are to be placed in the system memory”), which must be used to scatter load
23   each received data segment, as required by claims 1, 2, and 8.
24
25
26
27
28

                                            5      Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1
2
3
4
5
6
7
8          Qualcomm’s argument that the accused products satisfy the “scatter load …
9    based at least in part on the loaded image header” limitation under the doctrine of
10   equivalents is barred by prosecution history estoppel. During prosecution, Qualcomm
11   overcame rejections by adding the “image header” requirements to claim 1 based on
12   arguments concerning an alleged lack of a unitary “image header” in the prior art.
13   Qualcomm’s argument also fails on the merits because the use of a
14
15
16           Under Qualcomm’s theory—
17                                                —this supposed efficiency gained in the
18   claimed invention of the ’949 patent would be lost. Therefore, the function-way-
19   result test for equivalents is not met because at least the way is substantially different
20                                                    and the result is substantially different
21
22
23         Apple also does not indirectly infringe the asserted claims of the ’949 patent
24   for at least the following reasons. First, as detailed above, the accused products
25   cannot be used by Apple or others in a way that directly infringes the ’949 patent.
26   Without an act of direct infringement, there can be no liability for induced
27   infringement. Second, Apple also lacks the specific affirmative intent required to
28   show indirect infringement, including because it reasonably believes that it does not

                                             6        Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1    infringe the ’949 patent. Third, the accused products are capable of substantial “non-
2    infringing” use.
3
4
5          C.     The ’949 Patent Is Invalid Under the Derivation and Non-Joinder
                  Doctrines
6
           The ’949 patent is invalid pursuant to the derivation and non-joinder doctrines.
7
     The claimed invention of the ’949 patent was derived from a person who is not a
8
     named inventor.     Specifically, Apple will show that Arjuna Sivasithambaresan
9
     (“Siva”), a former Apple employee, conceived of the inventive concepts of the ’949
10
     patent—separate receipt of the image header and data segments, and direct scatter
11
     loading. Apple will also show that Mr. Siva communicated his inventive ideas
12
     regarding separate receipt and direct scatter loading to Qualcomm.
13
           The ’949 patent is invalid under the doctrine of non-joinder because Qualcomm
14
     failed to name Mr. Siva as a co-inventor on the ’949 patent, despite the fact that: (1)
15
     Mr. Siva significantly contributed to the conception of the ’949 patent by conceiving
16
     of separate receipt and direct scatter loading; (2) the quality of Mr. Siva’s contribution
17
     is significant when measured against the ’949 patent; and (3) Mr. Siva did more than
18
     merely explain well-known concepts or the current state of the art to Qualcomm’s
19
     engineers.
20
           D.     The ’949 Patent Is Unenforceable Due to Inequitable Conduct
21
           The ’949 patent is unenforceable due to inequitable conduct. Three of the
22
     named      inventors—Messrs.      Haehnichen,      Malamant,      and    Kim—received
23
     communications describing Mr. Siva’s idea before any alleged conception date. By
24
     swearing to the Patent Office that they were the “original and first inventor(s) of the
25
     subject matter which is claimed and for which the patent is sought” without naming
26
     Mr. Siva (or anyone from Apple), Messrs. Haehnichen, Malamant and Kim
27
     knowingly and intentionally misled the Patent Office regarding the proper identity of
28

                                             7        Case No. 3:17-CV-01375-DMS-MDD
                                         PUBLIC VERSION

    WKHQDPHGLQYHQWRUV%HFDXVHRPLVVLRQRI0U6LYDDVDQLQYHQWRUZDVDPDWHULDO
    PLVUHSUHVHQWDWLRQWKH¶SDWHQWLVXQHQIRUFHDEOH
           (    7KH$VVHUWHG&ODLPVRIWKH¶3DWHQW$UH,QYDOLGDV$QWLFLSDWHG
                   DQG2EYLRXV

            7KHDVVHUWHGFODLPVRIWKH¶SDWHQWDUHLQYDOLGDVDQWLFLSDWHGDQGREYLRXV

     FirstWKH,%0&HOO3URJUDPPLQJ+DQGERRN³&HOO+DQGERRN´DQWLFLSDWHVFODLPV

     DQGRIWKH¶SDWHQW7KH&HOO+DQGERRNGHVFULEHVDPXOWLVWHSSURFHVVIRU

     WUDQVIHUULQJDQGGLUHFWVFDWWHUORDGLQJH[HFXWDEOHVRIWZDUHLPDJHVLQFOXGLQJLPDJHV

     EDVHG RQ WKH (/) IRUPDW IURP WKH QRQYRODWLOH PHPRU\ FRXSOHG WR WKH SULPDU\

     SURFHVVRULQWRV\VWHPPHPRU\FRXSOHGWRWKHVHFRQGDU\SURFHVVRU,QSDUWLFXODUWKH

     &HOO+DQGERRNGHVFULEHVILUVWWUDQVPLWWLQJWRWKHVHFRQGDU\SURFHVVRUDVHWRISHU

     ORDGHUSHUELQDU\ SDUDPHWHUV ³63( SDUDPHWHUV´ DQGRU D VHJPHQW OLVW ZKLFK

     FROOHFWLYHO\PHHWWKH³LPDJHKHDGHU´OLPLWDWLRQXQGHU4XDOFRPP¶VLQWHUSUHWDWLRQRI

     WKHFODLPVIRUSXUSRVHVRILWVLQIULQJHPHQWDOOHJDWLRQV,WWKHQGHVFULEHVVHSDUDWHO\

     WUDQVPLWWLQJ WR WKH VHFRQGDU\ SURFHVVRU RQH RU PRUH GDWD VHJPHQWV RI WKH LPDJH

     %HFDXVHWKH63(SDUDPHWHUVZKHUHRQHVHJPHQWLVSUHVHQWRUWKHVHJPHQWOLVWZKHUH

     PXOWLSOH VHJPHQWV DUH SUHVHQW LQFOXGH WKH GHVWLQDWLRQ DGGUHVV LQ V\VWHP PHPRU\

     ZKHUHWKHGDWDVHJPHQWVVKRXOGEHORDGHGWKHGDWDVHJPHQWVDUHVFDWWHUORDGHGLQWR

     WKHV\VWHPPHPRU\GLUHFWO\IURPD³KDUGZDUHEXIIHU´LQWKHVHFRQGDU\SURFHVVRU

     LQWR WKHLUILQDO ORFDWLRQ LQ ORFDOVWRUH V\VWHP PHPRU\  )RU WKHVH UHDVRQV WKH &HOO

     +DQGERRNDQWLFLSDWHVWKHDVVHUWHGFODLPV

            SecondWKHFRPELQDWLRQRI4XDOFRPP¶V³*REL´&RPSXWHUVDQG.RUHDQ

     3DWHQW$SSOLFDWLRQ3XE1R³.LP´UHQGHUVREYLRXVFODLPVDQG

     RIWKH¶SDWHQW                                                                         

                                                                                                     

                                                                                                     

                                                                                                     

                                                                                                     


                                                       &DVH1R&9'060''
                                    PUBLIC VERSION

1
2
3
4
5
6
7
8
9
10
11                                             However, Kim discloses a multiprocessor
12   system that transmits executable software images stored in a host processor’s non-
13   volatile memory to a secondary processor. The executable software images include a
14   header and block that are separately transmitted to the secondary processor. Based
15   on Kim’s disclosure of the “separate receipt” feature, it would have been obvious to
16   modify the Gobi1000 Computers
17
18
19
20
21
22
23
24                                          Accordingly, the Gobi 1000 Computers in
25   combination with Kim renders obvious claims 1, 2, and 8 of the ’949 patent.
26         Finally, the combination of the Blackfin Hardware Reference Manual
27   (“Blackfin Manual) and the Cell Handbook renders obvious claims 1, 2, and 8 of the
28   ’949 patent. The Blackfin Manual discloses a multi-step process to load an executable

                                           9       Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1    software images (called an “INIT block”) from the host Blackfin processor to the
2    slave Blackfin Processor. First, the slave Blackfin Processor receives the 10-byte
3    header of the INIT block from the host Blackfin Processor over an inter-processor
4    interface. Second, the slave Blackfin Processor parses the received header to extract
5    the destination address in system memory for the INIT block (which, at that time, has
6    not yet been received). Third, when the host Blackfin Processor transmits the INIT
7    block over the interface, the slave Blackfin Processor loads it directly from a
8    “hardware buffer” into system memory based on the destination address specified in
9    the previously received header. The INIT block is then executed. A person of
10   ordinary skill in the art would have been motivated to combine the Blackfin Manual
11   and Cell Handbook at least because they describe multiprocessor systems and
12   methods of loading an image from one processor to another. Specifically, a person
13   of ordinary skill would have considered combining these different features to achieve
14   greater efficiency in the loading of an image from a host processor to a slave
15   processor, and then scatter loading the image into different locations in the slave
16   processor’s system memory as taught by the references. The Blackfin Manual in
17   combination with the Cell Processor (discussed above) renders obvious claims 1, 2
18   and 8 of the ’949 patent.
19   IV.   APPLE DOES NOT INFRINGE ANY VALID CLAIM OF THE ’936
           PATENT
20
           A.     Overview of the ’936 Patent
21
           The ’936 patent, titled “Programmable Streaming Processor with Mixed
22
     Precision Instruction Execution,” was filed on April 21, 2008, and issued on January
23
     21, 2014. The ’936 patent relates to a graphics processor with multiple execution
24
     units for executing graphics instructions on graphics data at different precisions. In
25
     particular, the ’936 patent claims the use of separate conversion instructions that are
26
     different from the graphics instructions to convert the precision of graphics data if the
27
     data does not match the indicated precision for execution. The ’936 patent also claims
28

                                             10      Case No. 3:17-CV-01375-DMS-MDD
                                       PUBLIC VERSION

1    a specific type of compiler—a single compiler that both takes as input graphics
2    application instructions and generates executable instructions (including graphics and
3    conversion instructions).
4          The core concepts of the ’936 patent—graphics processors executing graphics
5    instructions, programmable streaming processors, processors with both full- and half-
6    precision execution units, graphics instructions containing an indication of precision,
7    selecting an execution unit based on indicated precision, separate conversion
8    instructions, and compilers, including compilers that generate both graphics
9    instructions and separate conversion instructions—were already well-known at the
10   time the ’936 patent was filed.
11         B.     Apple Does Not Infringe the ’936 Patent
12         Apple does not literally infringe the asserted claims of the ’936 patent for at
13   least three reasons, which Apple’s expert Henry Fuchs, Ph.D., and Apple engineer
14   Jean-Luc Duprat will explain in greater detail at trial. First, the accused products use
15   three separate compilers—none of which takes as input graphics application
16   instructions and generates executable instructions, as is required of the single
17   “compiler” recited in claims 19, 25, and 27. Qualcomm’s arguments that the accused
18   products satisfy the “compiler” limitations of the ’936 patent under the doctrine of
19   equivalents are barred by prosecution history estoppel. Qualcomm has not overcome
20   the presumption of estoppel at least because Qualcomm cannot show that the rationale
21   for amendments to the “compiler” limitations was no more than tangentially related
22   to the equivalent. Even if Qualcomm is not barred by prosecution history estoppel,
23   the accused products do not satisfy the “compiler” limitations of the ’936 patent under
24   the doctrine of equivalents because the claimed invention is substantially different
25   from the accused products. Apple’s three separate compilers are
26                                     operate at different times on different computing
27   platforms and at different physical locations, and the use of those three separate
28   compilers creates a more flexible development process for application developers and

                                             11      Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    a better experience for its customers.      Second, the accused products are not
2    “configured to” receive or execute the accused conversion instructions, as required by
3    claims 19, 25, and 27. Instead, Apple uses multiple, other techniques that are more
4    efficient than the ’936 patent’s claimed separate conversion instructions. Third, the
5    accused products do not “shut down power” to a “full-precision execution unit,” as
6    required by claim 25. At most, the accused products
7                                                                     ; this technique does
8    not shut down power to an execution unit.
9          Apple also does not indirectly infringe the asserted claims of the ’936 patent
10   for at least the following reasons. First, as detailed above, the accused products
11   cannot be used by Apple or others in a way that directly infringes the ’936 patent.
12   Second, Apple also lacks the specific affirmative intent required to show indirect
13   infringement, including because it reasonably believes that it does not infringe the
14   ’936 patent. Third, the accused products are capable of substantial “non-infringing”
15   use. The accused products may be used
16                                                             Qualcomm’s infringement
17   allegations. At most, the mixed-precision graphics processing Qualcomm contends
18   infringes would only constitute a minor portion of the overall functionality in the
19   graphics processing unit of the accused products, let alone each entire product.
20         C.     The Asserted Claims of the ’936 Patent Are Invalid as Anticipated
                  and Obvious.
21
           The NV35 graphics processing unit, GeForce FX 5900 graphics card, and
22
     accompanying driver software (collectively, the “NV35 Products”), which were
23
     developed by NVIDIA and sold in the United States beginning in 2003, disclose each
24
     limitation of claim 19. The NV35 Products anticipate the ’936 patent because (1) the
25
     NV35 Products are used for rendering graphics;
26
27
28

                                            12      Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1
2
3
4
5
6
7
8          The CELL Accelerator Boards and CELL-Based Blade Servers, and their
9    associated documentation and software (collectively, the “CELL Products”)
10   developed by Mercury Systems and sold prior to May 2007, also disclose each
11   limitation of claim 19 and, at least under Qualcomm’s infringement theory, claim 25.
12   The CELL Products anticipate the ’936 patent because: (1) the CELL Processor in the
13   CELL Products is used for high-quality 3D graphics applications and for
14   implementing standard graphics languages like OpenGL; (2) they perform
15                                   in a manner disclosed in the ’936 patent; (3) they
16   include both full- and half-precision execution units (i.e., DPfpu units and SPfpu
17   units); (4) they use multi-precision graphics instructions that include an indication of
18   data precision (e.g., DFA / FA instructions (double-precision and single-precision
19   floating-point add), DFMA / FMA instructions (double-precision and single-precision
20   floating-point multiple and add)); (5) they use conversion instructions to convert
21   between full and half precision (i.e., FRDS instruction (double to single precision),
22   FESD instruction (single to double precision)); and (6) all of these instructions
23                                                         In addition, under Qualcomm’s
24   (incorrect) infringement theory, the CELL Products disclose the “shut down power”
25   limitation because                                          when the DPfpu unit is not
26   in use.
27         The asserted claims of the ’936 patent are obvious in light of the combination
28   of the NV35 Products and the article “Programmable Stream Processors” by Kapasi

                                             13      Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    et al. (“Kapasi”) and/or U.S. Patent Application Publication No. 2005/0066205
2    (“Holmer”) because Kapasi discloses a programmable streaming processor and
3    Holmer discloses shutting down power to a full-precision execution unit when not in
4    use and a wireless communication device handset. A person of ordinary skill in the
5    art would have been motivated to combine the NV35 Products, Kapasi, and Holmer
6    at least because they are directed to the same field of endeavor; modifying the NV35
7    Products would require little, if any work; the references presented similar concerns;
8    and the processor industry was moving toward providing more power and
9    functionality in a smaller form-factor, such as a mobile device.
10         The asserted claims of the ’936 patent are also obvious in light of the
11   combination of the CELL Products and Kapasi and/or Holmer because Kapasi
12   discloses a programmable streaming processor and graphics instructions and Holmer
13   discloses shutting down power to a full-precision execution unit when not in use and
14   a wireless communication device handset. A person of ordinary skill in the art would
15   have been motivated to combine the CELL Products, Kapasi, and Holmer including
16   at least for substantially the same reasons described above.          No secondary
17   considerations of non-obviousness apply at least because Qualcomm has not
18   demonstrated the required nexus between its asserted secondary considerations—
19   commercial success, long-felt but unmet need, industry praise, and licensing.
20   V.    APPLE DOES NOT INFRINGE ANY VALID CLAIM OF THE ’490
           PATENT
21
           A.     Overview of the ’490 Patent
22
           The ’490 patent, titled “Power Saving Techniques in Computing Devices,” was
23
     filed on December 12, 2014, and issued on January 3, 2017. Notwithstanding its
24
     broad title, the ’490 patent is specifically directed to a “modem processor” and an
25
     “application processor” coupled via a communication “bus,” where each processor
26
     “holds” data intended for the other processor. The ’490 patent claims to conserve
27
     power merely by providing a specific way to reduce the number of times a bus
28

                                            14      Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    connecting a modem processor to an application processor transitions between active
2    and low power states.
3             The core concepts of the ’490 patent—modem processors, application
4    processors, buses, low power and active power bus states, PCIe buses, interprocessor
5    communication over a bus between two processors, using a PCIe bus to couple an
6    application processor to a modem processor, holding data for later transmission,
7    reducing bus power state transitions by holding data for later transmission, modem
8    timers, and transmitting uplink and/or downlink data between an application process
9    and a modem processor over a bus—were already well-known at the time the ’490
10   patent was filed.
11            B.   Apple Does Not Infringe the ’490 Patent
12            The accused products do not infringe claim 31 of the ’490 patent—the sole
13   asserted claim—for at least three reasons, which Dr. Lin and Intel engineer Ulrich
14   Leucht-Roth will explain in greater detail at trial. First, the accused products do not
15   have “an application processor configured to hold [uplink] data” but rather
16                                                                  . Second, the accused
17   products do not have a “modem processor configured to hold [downlink] data” but
18   rather                                                                   . Moreover,
19   Qualcomm’s arguments that the accused products satisfy, under the doctrine of
20   equivalents, the “[application/modem] processor configured to hold” limitations of
21   claim 31 of the ’490 patent are barred by the “all elements rule” because applying
22   claim 31 to allow uplink and downlink data to be held anywhere in the accused
23   products would render the “[application/modem] processor configured to hold”
24   language of claim 31 meaningless and would replace that language with just “hold.”
25   Qualcomm’s doctrine of equivalents arguments for these limitations are also barred
26   by the disclosure-dedication doctrine because the specification of the ’490 patent
27   discloses two embodiments describing where data can be stored—i.e., storing data in
28   external memory “coupled to the processor” and a “storage medium . . . integral to

                                            15      Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    the processor”—but Qualcomm drafted claim 31 to cover only the latter embodiment.
2    Even if Qualcomm is not barred by the “all elements rule” or by the disclosure-
3    dedication doctrine, the accused products do not satisfy the “[application/modem]
4    processor configured to hold” limitation of claim 31 of the ’490 patent under the
5    doctrine of equivalents because the claimed invention is substantially different from
6    the accused products. Storing data in internal memory (as required by the claimed
7    invention) is substantially different from
8                       because, for example, storing data in internal memory allows for
9    faster data access and transmission, and consumes less power.
10         Third, the accused products do not transmit uplink data “after transmission” of
11   the held downlink data. Instead, uplink and downlink data transfers overlap in the
12   accused products. Qualcomm’s arguments that the accused products satisfy, under
13   the doctrine of equivalents, the “after transmission” limitation of the ’490 patent are
14   barred by prosecution history estoppel. Qualcomm has not overcome the presumption
15   of estoppel because Qualcomm’s amendments and arguments during prosecution
16   narrowed the “after transmission” limitation to exclude overlapping uplink and
17   downlink transmissions. Qualcomm’s argument is also barred by the “all elements
18   rule” because applying claim 31 to allow the transmission of uplink data to occur
19   before the transmission of all downlink data would vitiate the uplink “after
20   transmission” of downlink limitation. Even if Qualcomm is not barred by prosecution
21   history estoppel or by the “all elements rule,” the accused products do not satisfy the
22   “after transmission” limitation of claim 31 of the ’490 patent under the doctrine of
23   equivalents because the claimed invention is substantially different from the accused
24   products. Transmission of uplink data after transmission of held downlink data (as
25   required by the claimed invention) is substantially different from overlapping uplink
26   and downlink data transmissions (as in the accused products) because sequential data
27   transfers are suitable for half-duplex buses while overlapping data transfers are not.
28

                                            16      Case No. 3:17-CV-01375-DMS-MDD
                                        38%/,&9(56,21

           $SSOHDOVRGRHVQRWLQGLUHFWO\LQIULQJHFODLPRIWKH¶SDWHQWIRUDWOHDVW
    WKHIROORZLQJUHDVRQVFirstDVGHWDLOHGDERYHWKHDFFXVHGSURGXFWVFDQQRWEHXVHG
    E\$SSOHRURWKHUVLQDZD\WKDWGLUHFWO\LQIULQJHVWKH¶SDWHQWSecond$SSOH
    DOVR ODFNV WKH VSHFLILF DIILUPDWLYH LQWHQW UHTXLUHG WR VKRZ LQGLUHFW LQIULQJHPHQW
    LQFOXGLQJ EHFDXVH LW UHDVRQDEO\ EHOLHYHV WKDW LW GRHV QRW LQIULQJH WKH ¶ SDWHQW
    ThirdWKHDFFXVHGSURGXFWVDUHFDSDEOHRIVXEVWDQWLDO³QRQLQIULQJLQJ´XVH
           &    7KH$VVHUWHG&ODLPRIWKH¶3DWHQW,V,QYDOLGDV$QWLFLSDWHG
                   DQG2EYLRXV

            &ODLPRIWKH¶SDWHQWLVLQYDOLGDVDQWLFLSDWHGDQGREYLRXV7KH&HQWULQR

     1RWHERRN &RPSXWHUV VROG EHIRUH 'HFHPEHU   GLVFORVH HDFK OLPLWDWLRQ RI

     FODLPXQGHU4XDOFRPP¶VDSSDUHQWUHDGLQJRIWKHFODLPIRULQIULQJHPHQWSXUSRVHV

     $OWHUQDWLYHO\ FODLP  LV LQYDOLG DV REYLRXV LQ YLHZ RI WKH &HQWULQR 1RWHERRN

     &RPSXWHUV6SHFLILFDOO\                                                                     

                                                                                                    

                                                                                                    

                                                                                                    

                                                                                                    

                                                                                                    

                                  

            $OWHUQDWLYHO\FODLPLVLQYDOLGDVREYLRXVLQYLHZRIWKH&HQWULQR1RWHERRN

     &RPSXWHUV  7KH &HQWULQR 1RWHERRN &RPSXWHUV UHQGHU REYLRXV ³WKH DSSOLFDWLRQ

     SURFHVVRUFRQILJXUHGWRKROG>XSOLQN@GDWD´XQGHUDSURSHUUHDGLQJRIWKLVOLPLWDWLRQ

     ZKLFKUHTXLUHVWKHDSSOLFDWLRQSURFHVVRUWRKROGXSOLQNGDWDLQPHPRU\LQWHUQDOWRWKH

     SURFHVVRU  *LYHQ WZR ZHOONQRZQZD\V WR KROG GDWD²³RQFKLS´ RU ³RIIFKLS´²D

     SHUVRQRIRUGLQDU\VNLOOZRXOGKDYHEHHQPRWLYDWHGWRPRGLI\WKH&HQWULQR1RWHERRN

     &RPSXWHUV                                                                                     

                                                                                                    

            


                                                      &DVH1R&9'060''
                                     PUBLIC VERSION

1          The Centrino Notebook Computers also render obvious the “after
2    transmission” limitations under a proper reading of these limitations. A person of
3    ordinary skill in the art would have found it obvious to modify the Centrino WiFi
4    Card to transmit all held downlink data before pulling uplink data
5
6                                                                           Further, claim
7    31 would still have been obvious even under Qualcomm’s contention that the
8    Centrino WiFi Cards pulled uplink data before transmitting downlink data. A person
9    of ordinary skill would have considered
10
11
12
13         The combination of U.S. Patent No. 9,329,671 (“Heinrich”) and U.S. Patent
14   No. 8,160,000 (“Balasubramanian”) also renders claim 31 obvious because it would
15   have been obvious to a person of ordinary skill to (1) incorporate Balasubramanian’s
16   pulling after transmission scheduling techniques—involving a first processing node
17   pulling held data from a second processing node after transmission of the first
18   processing node’s held data to the second processing node (2) into Heinrich’s inter-
19   processor communication system, which uses a modem processor and an application
20   processor and scheduling techniques that include holding data on each side of the bus
21   and using the expiration of a lazy timer to determine when to transmit the held data.
22   Together, Heinrich and Balasubramanian disclose all the elements of claim 31. A
23   person of ordinary skill in the art would have been motivated to combine Heinrich
24   and Balasubramanian at least because both are directed to the same field; both address
25   the same concern; both solve this concern in the same way; Heinrich’s scheme is open
26   to modification; Balasubramanian’s scheduling techniques would naturally fit into
27   Heinrich’s scheduler, which controls data transfer in both directions; and the same
28

                                            18     Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    advantages Balasubramanian teaches would be gained by applying the same approach
2    to Heinrich.
3    VI.   QUALCOMM’S INFLATED DAMAGES CLAIM IS CONTRARY TO
           THE LAW AND FACTS
4
           Even if Qualcomm could establish liability—and it cannot for the reasons set
5
     forth above—Qualcomm’s damages claims are untethered to the law or to facts of this
6
     case. Qualcomm is not entitled to damages, as its damages model is based on faulty
7
     assumptions and unreliable data. See Wordtech Sys., Inc. v. Integrated Networks
8
     Sols., Inc., 609 F.3d 1308, 1318-22 (Fed. Cir. 2010).
9
           For the ’936 and ʼ490 patents, (1) Qualcomm’s technical experts exaggerate
10
     the power savings due to the asserted patents’ technologies, (2) Qualcomm’s survey
11
     expert, Jeffrey Prince, Ph.D., overstates the value of 15 extra minutes of battery life,
12
     and (3) Qualcomm’s damages expert, Patrick Kennedy, Ph.D., proposes calculations
13
     based on the flawed technical and survey analyses, resulting in grossly inflated
14
     damages numbers.
15
           For the ʼ936 patent, Qualcomm’s technical expert Murali Annavaram, Ph.D.,
16
     claims the device-level power savings due to the patented technology is        , but this
17
     is based on a
18
                                                                            . In reality, the
19
     ʼ936 patent would increase power consumption because the patent requires two
20
     processing steps instead of one, or, at best, decrease consumption by no more than
21
           . Further, Dr. Prince’s survey is unreliable because it (1) sought to quantify the
22
     value of two extra hours of “heavy use” of a smartphone, which is unrelated to the
23
     claims in this case, (2) did not directly test for the value of the battery savings
24
     allegedly provided by the patents-in-suit, and (3) did not apportion the results from
25
     the other many unpatented features in the accused products. See NetAirus Techs.,
26
     LLC v. Apple, Inc., No. LACV1003257, 2013 WL 12322092, at *3-4 (C.D. Cal. Oct.
27
     23, 2013); see also Oracle Am., v. Google Inc., No. C 10-3561, 2012 WL850705, at
28

                                            19       Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1    *10 (N.D. Cal. Mar. 13, 2012). Finally, Dr. Kennedy’s reliance on Dr. Annavaram’s
2    and Dr. Prince’s faulty analysis, as well as his own 50-50 profit split analysis, creates
3    an improper and inflated damages number for the ʼ936 patent. See Virnetx, Inc. v.
4    Cisco Sys., Inc., 767 F.3d 1308, 1332-33 (Fed. Cir. 2014).
5          For the ʼ490 patent, Qualcomm’s technical expert—Jacob Baker, Ph.D.—
6    claims the device-level power savings due to the patented technology is         , but this
7    is based on                                                                       . The
8    claimed functionality of the ʼ490 patent would actually decrease power consumption
9    by no more than          . The same issues described above for the ʼ936 patent for Dr.
10   Prince’s survey apply to the ʼ490 patent. Similarly, Dr. Kennedy’s reliance on Dr.
11   Baker and Dr. Prince’s faulty analysis, as well as his own 50-50 profit split analysis,
12   creates an unreliable and exaggerated damages number for the ʼ490 patent.
13         For the ʼ949 patent, many of the assumptions Dr. Kennedy makes in his
14   calculation of the cost of a 32 MB NAND flash component—on which he bases his
15   ʼ949 patent damages opinion—are flawed. Dr. Kennedy relies on a single 2018 online
16   retailer price for the component that he unreliably attempts to translate into a 2016
17   price, ignoring Apple’s ability to buy in bulk at a lower cost.
18         Further, if the jury finds Qualcomm is due any damages, a freedom to operate
19   lump sum royalty would be appropriate. See Studiengesellschaft Kohle, M.B.H. v.
20   Hercules, Inc., 105 F.3d 629, 631 (Fed. Cir. 1997); see also Personal Audio, LLC v.
21   Apple, Inc., 2011 WL 3269330 (E.D.Tex., July 29, 2011). Based on Apple’s policy
22   of pursuing one-time, lump sum licensing terms, a hypothetical negotiation between
23   Qualcomm and Apple would not have resulted in an ongoing royalty, but instead a
24   freedom to operate lump sum payment.
25         Finally, even if the accused products are found to infringe the
26   patents (and thus, found to substantially embody the patents), Qualcomm cannot
27   recover damages on any products manufactured by Pegatron, as it is undisputed that
28

                                             20      Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1    Pegatron is licensed by Qualcomm.1 The                            patents fall within the
2    Qualcomm-Pegatron license, Pegatron’s sales of licensed accused products to Apple
3    are authorized by the license, and therefore Qualcomm’s patent rights related to the
4    Pegatron-manufactured accused products are exhausted. If the jury finds that the
5    accused products manufactured by Pegatron infringe the asserted patents, they
6    necessarily are exhausted. See Apple, Inc. v. Samsung Elecs. Co., 920 F.Supp.2d
7    1079, 1113 (N.D. Cal. 2013) (“Without infringement or evidence of infringing use,
8    there can be no exhaustion.”). “[M]aking a product that substantially embodies a
9    patent is, for exhaustion purposes, no different from making the patented article
10   itself.” Quanta Computer, Inc. v. LG Elecs., Inc., 553 U.S. 617, 637 (2008). Much
11   like the patent law axiom “[t]hat which infringes if later, anticipates if earlier” (Peters
12   v. Active Manufacturing Co., 129 U.S. 530 (1889)), a patentee’s license exhausts a
13   patent if that same action would infringe if performed by another.
14   VII. FORESEEABLE EVIDENTIARY AND PROCEDURAL ISSUES
15         Apple has included below its understanding of foreseeable evidentiary and
16   procedural issues based on the parties’ briefing, correspondence, and pretrial
17   disclosures.
18         A.       Qualcomm Has Waived Any Willful Infringement Argument
19          Qualcomm has failed to preserve any argument that Apple willfully infringes
20   any claim of the asserted patents, or any argument that Qualcomm is entitled to
21   enhanced damages due to willful infringement. Federal Rule of Civil Procedure 8
22   requires a short and plain statement of a claim showing that the pleader is entitled to
23   relief, and a demand for judgment. See Fed. R. Civ. P. 8(a); see also DaimlerChrysler
24   Corp. v. United States, 442 F.3d 1313, 1320 (Fed. Cir. 2006) (“A complaint must give
25   the defendant fair notice of what the plaintiff’s claim is and the grounds upon which
26
     1
            Given Qualcomm’s representations at February 22, 2019’s hearing on
27   Qualcomm’s and Apple’s Motions in Limine, Apple expects this exhaustion issue to
28   be resolved by stipulation. However, out of an abundance of caution, Apple includes
     the issue here.
                                              21      Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1    it rests[.]”); Revolution Eyeware, Inc. v. Aspex Eyewear, Inc., No. CV 02-01087, 2007
2    WL 9723350 (C.D. Cal. July 20, 2007). A claim of patent infringement is not the
3    same as a claim of willful infringement. See Orthokinetics, Inc. v. Safety Travel
4    Chairs, Inc., 806 F.2d 1565, 1579 (Fed. Cir. 1986) (holding that infringement and
5    willful infringement are “not the same thing”). Accordingly, courts require parties to
6    plead and prove willful infringement as a predicate to recovering enhanced damages.
7    See, e.g., Nichia Corp. v. Seoul Semiconductor Ltd., No. C-06-0162, 2006 WL
8    1233148, at *2 (N.D. Cal. May 9, 2006).
9          Neither Qualcomm’s complaint nor its amended complaint contains any claim
10   of willful infringement. See Dkt. 001 [Complaint]; Dkt. 014 [Amended Complaint].
11   Moreover, neither Qualcomm’s complaint nor its amended complaint contains any
12   demand for enhanced damages. See id. Qualcomm first raised a claim of willful
13   infringement in the Disclosure of Asserted Claims and Infringement Contentions it
14   served on February 9, 2018—six months after it filed its amended complaint. See Ex.
15   A [Infringement Contentions]. In its Infringement Contentions, Qualcomm makes
16   only the following conclusory assertions:
17         Based on information presently and reasonably available to Qualcomm, Apple
           has had knowledge of the ’936, ’558, ’949, ’490, and ’675 patents, and its
18
           infringement of these patents, since at least July 6, 2017, when Qualcomm filed
19         this action. Accordingly, since at latest [sic] July 6, 2017, Apple has willfully
           infringed these patents. Qualcomm reserves the right to supplement this
20
           disclosure after discovery of more information.
21
     Id. at 17. Because Qualcomm did not amend its complaint to include any claim of
22
     willful infringement or enhanced damages, its pleading as to those issues is
23
     insufficient under Rule 8.
24
           Qualcomm also failed to include in its Memorandum of Contentions a
25
     statement of material facts supporting its willfulness allegation. See Civ. L.R.
26
     16.1.f.2. Instead, Qualcomm merely repeated the same conclusory assertions from its
27
     Infringement Contentions. See Dkt. 528 [Qualcomm Memo.] ¶ 153. Additionally,
28

                                            22      Case No. 3:17-CV-01375-DMS-MDD
                                      PUBLIC VERSION

1    Qualcomm did not include enhanced damages among the remedies it sought in the
2    Proposed Pretrial Order jointly filed by the parties in accordance with the Court’s
3    schedule. See Dkt. 553 [Initial Proposed PTO]; see also Hunt v. Cnty. of Orange, 672
4    F.3d 606, 617 (9th Cir. 2012) (observing that the Ninth Circuit has “consistently held
5    that issues not preserved in the pretrial order have been eliminated from the action”).
6    Accordingly, Qualcomm’s argument that Qualcomm is entitled to enhanced damages
7    due to Apple’s purported willful infringement is waived. See Civ. L.R. 16.1.f.6.c.2
8    (“A cause of action in the Complaint . . . which is not listed [in the pretrial order] will
9    be dismissed with prejudice.”).2
10
11
12
13
     2
14          Qualcomm successfully moved in limine to exclude evidence relating to the
     outcomes of the companion ITC Investigation No. 1065. At least two of the outcomes
15
     from that Investigation are relevant to rebut Qualcomm’s willfulness arguments,
16   should the Court determine that those arguments are not waived. First, Qualcomm
     asserted the same claims of the ’936 patent in that Investigation as it does in this case.
17
     The Administrative Law Judge determined that Apple does not infringe the asserted
18   claims of the ’936 patent, a determination that the ITC has decided not to review,
     making it a final determination. Cf. Sleep Number Corp. v. Sizewise Rentals, LLC,
19
     No. ED CV 18-00356, 2018 WL 5263065, at *7 (C.D. Cal. June 26, 2018) (holding
20   that a prior ITC investigation finding infringement permitted an inference of willful
     infringement in the subsequent district court case). Second, Qualcomm also asserted
21
     the ’949 patent in the ITC Investigation, but withdrew the patent prior to the hearing.
22   In sum, there are two outcomes that strongly undercut any claim of willfulness against
23   Apple with respect to the ’936 and ’949 patents.
            Separately, although the Administrative Law Judge determined that Apple
24
     infringes claim 31 of the ’490 patent, the ITC has undertaken review of that
25   determination and that initial determination is, therefore, not final.
26          Qualcomm should not be permitted to exclude evidence of the outcomes of the
     1065 Investigation while simultaneously pressing a willfulness theory that could be
27   rebutted by evidence about those very same outcomes. But as Apple has explained
28   above, the Court need not reach the substantive willfulness issues, because Qualcomm
     has waived willfulness.
                                              23      Case No. 3:17-CV-01375-DMS-MDD
                            PUBLIC VERSION

1    Dated: March 1, 2019    Respectfully submitted,
2                            By: /s/ Nina S. Tallon___________
3                            Nina S. Tallon, DC Bar No. 479481
                             pro hac vice, nina.tallon@wilmerhale.com
4                            WILMER CUTLER PICKERING HALE AND DORR LLP
                             1875 Pennsylvania Avenue NW
5                            Washington, DC 20006
6                            Phone: 202-663-6000 / Fax: 202-663-6363

7                            Mark D. Selwyn, SBN 244180,
                             mark.selwyn@wilmerhale.com
8                            WILMER CUTLER PICKERING HALE AND DORR LLP
                             950 Page Mill Road
9                            Palo Alto, CA 94304
10                           Phone: 650-858-6000 / Fax: 650-858-6100

11                           William F. Lee, MA Bar No. 291960
                             pro hac vice, william.lee@wilmerhale.com
12                           Joseph J. Mueller, MA Bar No. 647567
13                           pro hac vice, joseph.mueller@wilmerhale.com
                             Timothy Syrett, MA Bar No. 663676
14                           pro hac vice, timothy.syrett@wilmerhale.com
                             Richard W. O’Neill, pro hac vice,
15                           richard.o’neill@wilmerhale.com
                             Bradley M. Baglien, pro hac vice,
16                           bradley.baglien@wilmerhale.com
17                           WILMER CUTLER PICKERING HALE AND DORR LLP
                             60 State Street
18                           Boston, MA 02109
                             Phone: 617-526-6000 / Fax: 617-526-5000
19
20                           Juanita R. Brooks, SBN 75934, brooks@fr.com
                             Seth M. Sproul, SBN 217711, sproul@fr.com
21                           Frank Albert, SBN 247741, albert@fr.com
                             Joanna M. Fuller, SBN 266406, jfuller@fr.com
22                           Katherine D. Prescott, SBN 215496
                             prescott@fr.com
23                           Betty H. Chen, SBN 24056720
24                           betty.chen@fr.com
                             FISH & RICHARDSON P.C.
25                           500 Arguello Street, Suite 500
                             Redwood City, CA 94063
26                           Phone: 650-839-5070 / Fax: 650-839-5071
27
                             Ruffin B. Cordell, DC Bar No. 445801
28                           pro hac vice, cordell@fr.com
                             Lauren A. Degnan, DC Bar No. 452421
                                 24     Case No. 3:17-CV-01375-DMS-MDD
     PUBLIC VERSION

1     pro hac vice, degnan@fr.com
      FISH & RICHARDSON P.C.
2     1000 Maine Avenue, S.W. Suite 1000
3     Washington, D.C. 20024
      Phone: 202-783-5070 / Fax: 202-783-2331
4
      William A. Isaacson, DC Bar No. 414788
5     pro hac vice, wisaacson@bsfllp.com
      Karen L. Dunn, DC Bar No. 1002520
6     pro hac vice, kdunn@bsfllp.com
7     BOIES, SCHILLER & FLEXNER LLP
      1401 New York Avenue, N.W.
8     Washington, DC 20005
      Phone: 202-237-2727 / Fax: 202-237-6131
9
10    Benjamin C. Elacqua, TX SBN 24055443
      pro hac vice, elacqua@fr.com
11    John P. Brinkmann, TX SBN 24068091
      pro hac vice, brinkmann@fr.com
12    FISH & RICHARDSON P.C.
      One Houston Center, 28th Floor
13    1221 McKinney
14    Houston, TX 77010
      Phone: 713-654-5300 / Fax: 713-652-0109
15
      Brian P. Boyd, GA SBN 553190
16    pro hac vice, bboyd@fr.com
17    FISH & RICHARDSON P.C.
      1180 Peachtree St., NE, 21ST Floor
18    Atlanta, GA 30309
      Phone: 404-892-5005 / Fax: 404-892-5002
19
      Attorneys for Apple Inc.
20
21
22
23
24
25
26
27
28

          25      Case No. 3:17-CV-01375-DMS-MDD
                                     PUBLIC VERSION

1                              CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 1, 2019 to all counsel of record who
4    are deemed to have consented to electronic service via the Court’s CM/ECF system
5    per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
6    mail, facsimile and/or overnight delivery.
7          Executed on March 1, 2019 at Washington D.C.
8
9                                        /s/ Nina S. Tallon
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            26     Case No. 3:17-CV-01375-DMS-MDD
